t c memo united_states tax_court bruce a and carol anfinson brown petitioners v commissioner of internal revenue respondent docket no filed date carol l anfinson for petitioners frederic j fernandez and mark j miller for respondent memorandum findings_of_fact and opinion morrison judge in bruce brown held a life_insurance_contract with northwestern mutual_life_insurance_company on date northwestern terminated the contract using its entire cash_value of dollar_figure to pay policy debt petitioners the browns did not report any gain_or_loss on their federal_income_tax return from the termination of the life_insurance_contract in a notice dated date respondent the irs determined a deficiency in tax of dollar_figure for tax_year the deficiency was the result of the irs’s determination that mr brown recognized a taxable gain of dollar_figure on termination of the northwestern contract the irs also determined that the browns were liable for a penalty of dollar_figure under sec_6662 the browns dispute those determinations findings_of_fact the parties stipulated some facts those facts are so found the browns bruce brown is a commercial litigation attorney who has been licensed since his wife carol anfinson brown is also an attorney she has a master of laws degree ll m in taxation and does appellate work in state court the insurance_contract on date mr brown purchased a life_insurance_policy from northwestern with a dollar_figure annual premium and a dollar_figure death_benefit the policy listed mr brown as the insured and as the policy’s owner and it listed mrs brown as its direct beneficiary 1all section references are to the internal_revenue_code as amended effective during the year at issue unless otherwise indicated the policy was eligible for dividends meaning that if northwestern had a divisible surplus the policyholder here mr brown was entitled to receive a fraction of the divisible surplus in the form of a dividend the policy listed four options for how mr brown could direct northwestern to pay the dividends he could direct northwestern to i pay dividends directly to him ii allow dividends to accumulate iii apply dividends to premiums or iv apply dividends to purchase paid-up additional insurance besides the four listed options the policy also stated that o ther uses of dividends may be made available by northwestern the policy provided that if mr brown did not direct otherwise northwestern would apply the dividends to purchase paid-up additional insurance paid-up additional insurance is single premium insurance for a one-time payment it increases the policy’s death_benefit and share of divisible surplus without increasing the annual premium the policy allowed mr brown to surrender the paid-up additional insurance in exchange for its cash_value over time the policy accumulated cash_value cash_value was important because as explained below i the policy allowed mr brown to borrow from northwestern against its cash_value and ii if the policy terminated before mr brown died northwestern would pay mr brown the policy’s cash_value minus any outstanding loans assuming mr brown paid all premiums the policy’s cash_value at the end of any policy year would be the sum of i any dividend accumulations ii the value from the table of guaranteed values and iii the cash_value of any paid-up additional insurance the table of guaranteed values was in the contract it gave the cash_value for the end of each policy year a value which increased over time the contract stated that during the year values would reflect any portion of the year’s premium paid and the time elapsed in that year the policy allowed mr brown to borrow from northwestern against the policy’s cash_value the policy labeled these loans premium loan s if they were applied to policy premiums or policy loan s if they were used for anything else both types of loans accrued interest at an annual effective rate of percent if unpaid the interest was capitalized meaning northwestern added accrued interest to principal if mr brown died while the loans were outstanding northwestern would reduce the death_benefit by the balance of the loans mr brown could surrender the policy in exchange for its cash_value if he did so the contract would terminate and northwestern would use the policy’s cash_value to pay policy 2the table gave a value for each of the first years and then values for the years in which mr brown would turn and that is for the policy years ending in and the contract stated that the values in the table assumed the policyholder paid all premiums when due debt which was the total of all outstanding loans and accumulated interest then if the policy’s cash_value exceeded policy debt northwestern would pay mr brown the excess if at any time policy debt exceeded cash_value northwestern could apply the policy’s cash_value to the policy debt and terminate the contract premium payments each year mr brown paid premiums by check loans or dividends c c c c from through he paid dollar_figure each year by check from through he paid dollar_figure each year by taking loans against the policy’s cash_value from through he paid each year’s premiums in semiannual installments of dollar_figure each year he paid the first installment by taking loans and the second installment by check in and he paid the annual premium of dollar_figure by directing northwestern to apply dividends to premiums 3the product of dollar_figure and is dollar_figure which is dollar_figure greater than dollar_figure the record does not make clear why the premium for these years is higher than dollar_figure in total mr brown paid dollar_figure in premiums dollar_figure by check dollar_figure by loans and dollar_figure by dividends the following table shows how he paid the premium each year year subtotal total premiums_paid by check paid_by loan paid_by dividend dollar_figure big_number big_number big_number big_number -0- -0- -0- -0- -0- -0- -0- -0- -0- -0- -0- -0- -0- -0- -0- -0- big_number -0- -0- -0- -0- -0- dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number -0- -0- big_number -0- -0- -0- -0- -0- -0- -0- -0- -0- -0- -0- -0- -0- -0- -0- -0- -0- -0- -0- -0- -0- -0- dollar_figure big_number big_number big_number dividend use initially mr brown did not direct the dividends’ use so northwestern applied them to purchase paid-up additional insurance in date mr brown executed a change-of-dividend form electing to have northwestern apply dividends first to premiums and then to policy debt in the total dividend was dollar_figure in accordance with the new election northwestern applied dollar_figure to the policy premium and dollar_figure to interest on the loans in the total dividend was dollar_figure northwestern applied dollar_figure to the policy premium and dollar_figure to interest on the loans on their income_tax returns the browns properly excluded all of the dividends from gross_income policy debt and termination mr brown increased the policy debt by taking loans and by allowing unpaid interest to capitalize by borrowing to pay the premiums he added dollar_figure to the policy debt in may of each year from through and dollar_figure to the policy debt in may of and before interest was capitalized each year because he made no interest payments by the annual interest accrual exceeded the premium by it was twice the premium as previously discussed the policy provided that northwestern could terminate it if the policy debt exceeded cash_value policy debt first exceeded cash_value in date mr brown reduced the policy debt on date by surrendering the paid-up additional insurance for its cash_value of dollar_figure of that dollar_figure northwestern applied dollar_figure to principal and dollar_figure to interest surrendering the paid-up additional insurance however reduced the policy’s cash_value and the policy debt by the same amount because the policy’s cash_value included the cash_value of the paid-up additional insurance thus policy debt continued to exceed the policy’s cash_value and northwestern terminated the policy on date on date northwestern restored the policy because mr brown made a dollar_figure minimum interest payment of which dollar_figure went to interest and dollar_figure went to principal on date mr brown made a final cash payment of dollar_figure all of which went to interest mr brown made no more payments and northwestern again terminated the policy on date at that time the policy’s cash_value was dollar_figure northwestern applied the cash_value to the policy debt which as of date was dollar_figure because the policy debt of dollar_figure exceeded 4applying the cash_value of the paid-up additional insurance to policy debt did have one positive effect for the browns it decreased the annual interest accrual by reducing the principal 5the policy debt included dollar_figure of principal as of date and dollar_figure of interest which had accrued between date the date of mr brown’s final payment and date there is an unexplained discrepancy because the total continued the policy’s cash_value of dollar_figure northwestern did not make a cash payment to the browns northwestern’s computation of taxable gain northwestern sent mr brown a form 1099-r distributions from pensions annuities retirement or profit-sharing_plans iras insurance contracts etc the form 1099-r showed a gross distribution of dollar_figure and a taxable_amount of dollar_figure the form 1099-r described the dollar_figure as loans repaid at surrender and described the dollar_figure as taxable amt at surrender according to northwestern’s calculations the dollar_figure taxable_amount was equal to the policy’s cash_value of dollar_figure minus what it called net cost of dollar_figure net cost was calculated as total premiums the premiums_paid by loans dollar_figure by checks dollar_figure and by dividends dollar_figure minus what northwestern called total dividends in which northwestern included the dollar_figure dividend payment to mr brown in the dollar_figure received by mr brown on surrender of the paid-up additional insurance in and the dollar_figure dividend payment to mr brown in continued policy debt of dollar_figure exceeds the cash_value of dollar_figure by dollar_figure the record does not reveal whether mr brown paid the additional policy debt whether northwestern forgave the additional policy debt or whether mr brown still owes northwestern the additional policy debt the browns’ reporting for tax_year mr brown prepared the browns’ return which did not report any income from terminating the life_insurance_contract before filing the return he consulted mrs brown about the form 1099-r they believed that northwestern based its report that mr brown had a dollar_figure taxable gain on the theory that a debtor has a taxable gain when a creditor cancels a debt they believed northwestern was incorrect because northwestern had not forgiven mr brown’s debt having concluded that northwestern analyzed the termination of the policy incorrectly the browns made no further attempt to determine the proper tax treatment of the transaction opinion i the irs correctly determined that mr brown had a dollar_figure taxable gain on termination of the life_insurance_contract as we describe in greater detail later the irs argues that the tax consequences of the dollar_figure are controlled by sec_72 and c which provides that an amount received under a life_insurance_contract that is not received as an annuity is included in gross_income to the extent it exceeds investment_in_the_contract the browns argue first that they did not receive the dollar_figure and second that if they did it is not included in gross_income under sec_72 we disagree for federal_income_tax purposes loans against a life_insurance contract’s cash_value are true loans from the insurance_company to the policyholder see minnis v commissioner 71_tc_1049 sanders v commissioner tcmemo_2010_279 mcgowen v commissioner tcmemo_2009_285 barr v commissioner tcmemo_2009_250 atwood v commissioner tcmemo_1999_61 thus using the policy’s proceeds to satisfy the loans has the same effect as paying the proceeds directly to the policyholder see eg atwood v commissioner supra for example in barr and atwood the insurance_companies credited the cash_value of the terminated life_insurance policies against existing policy debt the policyholders had incurred the policy debt for reasons other than the payment of premiums the court held that the policyholders constructively received the amounts used to satisfy the loans because the policy proceeds paid genuine debts see eg barr v commissioner supra atwood v commissioner supra on date northwestern terminated the life_insurance_contract with mr brown at that time the policy’s cash_value was dollar_figure on termination the policy’s only proceeds were its cash_value northwestern applied the entire cash_value to pay policy debt and mr brown thus constructively received dollar_figure--the amount of the policy proceeds northwestern used to satisfy policy debt the browns argue that mr brown did not constructively receive the amount applied to satisfy the policy debt because mr brown incurred that debt to pay premiums they point out that the taxpayers in barr v commissioner supra and atwood v commissioner supra did not incur policy debt to pay premiums but it does not matter why mr brown incurred the debt all that matters it that the policy debt was genuine see atwood v commissioner supra mr brown’s policy debt was genuine northwestern lent him the policy premiums allowing him to continue to enjoy the benefits of the policy without paying premiums out of pocket because the policy debt was genuine mr brown constructively received the proceeds that northwestern used to satisfy that debt thus the dollar_figure cash_value northwestern used to satisfy mr brown’s policy debt is an amount received under a life_insurance_contract we now turn to the tax treatment of that dollar_figure any amounts received under a life_insurance_contract that were paid because of the death of the insured are excludable from the gross_income of the recipient that is they are not taxable sec_101 the tax treatment of amounts received under a life 6as the house conference_report on the technical_and_miscellaneous_revenue_act_of_1988 publaw_100_647 102_stat_3342 correctly summarizes the undistributed investment_income inside_buildup earned on premiums credited under a contract that satisfies a statutory definition of life_insurance is not subject_to current taxation to the owner of the contract in addition death_benefits paid under a contract that satisfies the statutory definition are excluded from the gross_income of the recipient so that neither the owner of the contract nor the continued insurance_contract but before the death of the insured is found in sec_72 sec_72 determines the taxation of amounts received under annuity_contracts endowment contracts and life_insurance contracts sec_72 gives several rules for the tax treatment of various types of amounts how these rules apply to a particular amount depends on i the type of payment ie whether the payment is received as an annuity a part of a series of payments over time ii the type of contract ie whether the contract was an annuity_contract endowment_contract or life_insurance_contract and iii the time of payment ie whether the payment was made before or after a date referred to as the annuity starting date7 if the type of payment is an annuity the payment’s tax treatment is governed by the rule_of sec_72 payments that are not received as an annuity are governed by sec_72 under sec_72 the tax treatment of such nonannuity continued beneficiary of the contract is ever taxed on the inside_buildup h conf rept vol ii pincite 1988_3_cb_473 7generally the annuity_starting_date is the latter of the date upon which the obligations under the contract became fixed or the first day of the period year half-year quarter month or otherwise depending on whether payments are to be made annually semiannually quarterly monthly or otherwise which ends on the date of the first annuity_payment sec_1_72-4 income_tax regs amounts is governed by the general_rule of sec_72 and if applicable the special rule_of sec_72 the special rule_of sec_72 governs amounts received under a life_insurance_contract sec_72 here the amount was received before mr brown’s death so sec_72 governs its tax treatment the amount was not received as an annuity so sec_72 e --not sec_72 a -- governs its tax treatment and the amount was received under a life_insurance_contract so the special rule_of sec_72 governs the tax treatment of the dollar_figure mr brown received we turn next to how sec_72 affects the tax treatment of the dollar_figure sec_72 provides that a in general in any case to which this paragraph applies-- i paragraphs b and a shall not apply and ii if paragraph a does not apply the amount shall be included in gross_income but only to the extent it exceeds the investment_in_the_contract two points of explanation are required first paragraph b is sec_72 the general_rule for amounts received before the annuity_starting_date that are not received as an annuity thus for amounts governed by the special rule_of 8under that general_rule sec_72 governs amounts received on or after the annuity start date and sec_72 governs amounts received before sec_72 that are received before the annuity_starting_date the general_rule is expressly not applicable sec_72 second paragraph a is sec_72 the general_rule for amounts received after the annuity_starting_date that are not received as an annuity thus an amount governed by the special rule_of sec_72 to which sec_72 does not apply is included in gross_income to the extent it exceeds investment_in_the_contract sec_72 mr brown received the dollar_figure before the annuity_starting_date so sec_72 does not apply thus under the special rule_of sec_72 the dollar_figure is included in gross_income to the extent it exceeds mr brown’s investment_in_the_contract sec_72 sec_72 defines investment_in_the_contract sec_72 provides for purposes of this subsection the investment_in_the_contract as of any date is-- a the aggregate amount of premiums or other consideration paid for the contract before such date minus b the aggregate amount received under the contract before such date to the extent that such amount was excludable from gross_income under this subtitle or prior income_tax laws thus investment_in_the_contract is i the total premiums or other consideration paid minus ii the total amount a received under the contract and b excludable from gross_income mr brown’s investment_in_the_contract was dollar_figure he paid total premiums of dollar_figure dollar_figure paid_by check dollar_figure paid_by loans and dollar_figure paid_by applying dividends to premiums before terminating the contract he received dollar_figure that was excludable from gross_income the dollar_figure dividend payment in the dollar_figure proceeds from the surrender of the paid-up additional insurance and the dollar_figure dividend payment in hence his investment_in_the_contract was dollar_figure the dollar_figure total premiums_paid minus the dollar_figure he had received under the contract that was excludable from gross_income 9our calculation of mr brown’s investment_in_the_contract does not include the dividends up to that purchased paid- up additional insurance distinguished from the cash_value of that paid-up additional insurance on surrender for two reasons first with the exception of dividends received in and the record does not give the amounts of those dividends second as we explain below regardless of the amounts those dividends did not affect mr brown’s investment_in_the_contract investment_in_the_contract is i the total premiums or other consideration paid minus ii the total amount a received under the contract and b excludable from gross_income sec_72 the dividends used to purchase the paid-up additional insurance--which were excludable from gross income--did not affect mr brown’s investment_in_the_contract because the dividends increased both the total premiums or other consideration paid and the total amount received under the contract and excludable from gross_income by the same amount the amount of the dividends for example suppose a policyholder paid dollar_figure in total premiums for a life_insurance_contract suppose further that the first amount the policyholder received under the contract was a dollar_figure dividend that the policyholder received before the annuity start date and used to purchase paid-up additional insurance before the policyholder received the dividend the policyholder’s continued thus under the special rule_of sec_72 mr brown had gross_income of dollar_figure which is the amount by which the dollar_figure he received exceeded his dollar_figure investment_in_the_contract the irs was therefore correct in determining that the browns were required to include dollar_figure in gross_income from the termination of the northwestern life_insurance_contract the browns contend that even if mr brown received the dollar_figure the tax treatment of that amount is governed by sec_72 and that the dollar_figure is not included in gross_income under sec_72 we have already explained why the special rule_of sec_72 --not the general_rule of sec_72 --controls the tax treatment of the dollar_figure so the browns are wrong but even if they were right that sec_72 controlled they would still be wrong sec_72 would not exclude any part of the dollar_figure from gross_income continued investment_in_the_contract would be dollar_figure the dollar_figure total consideration paid minus the dollar_figure received under the contract and excludable from gross_income when the policyholder received the dividend it would be excludable from gross_income because it would be less than the policyholder’s investment_in_the_contract at the time the dollar_figure total consideration paid minus the dollar_figure received under the contract and excludable from gross_income see sec_72 after the policyholder received the dividend the policyholder’s investment_in_the_contract would still be dollar_figure the dollar_figure total consideration paid minus the dollar_figure received under the contract and excludable from gross_income thus dividends used to purchase paid-up additional insurance do not affect the policyholder’s investment_in_the_contract sec_72 provides that for purposes of sec_72 any amount described in sec_72 shall not be included in gross_income under sec_72 to the extent such amount is retained by the insurer as a premium or other consideration paid for the contract an amount described in sec_72 is any amount received which is in the nature of a dividend or similar distribution thus sec_72 excludes from income only amounts received that are in the nature of a dividend or similar distribution the dollar_figure that mr brown received was not a dividend was not in the nature of a dividend and was not a similar distribution it was the cash_value of the policy and it was unrelated to northwestern’s divisible surplus moreover northwestern did not retain the dollar_figure to pay premiums but to pay policy debt so even if sec_72 controlled-- which it does not-- sec_72 would not prevent any part of the dollar_figure from being included in gross_income as we have discussed we agree with the irs that the browns were required to include dollar_figure in gross_income from the termination of the northwestern life_insurance_contract the irs contends that the tax required to be shown on the return was dollar_figure and that the deficiency in income_tax was dollar_figure this dollar_figure amount reflected on the notice_of_deficiency is equal to the difference between the dollar_figure required to be shown on the return and the dollar_figure supposedly shown as tax on the return yet the record shows that the amount of tax_shown_on_the_return was not dollar_figure but dollar_figure the amount of the deficiency reflected in the deficiency_notice was therefore probably in error it probably understated the deficiency by several hundred dollars even though the irs may have presented evidence showing that the correct amount of tax should be dollar_figure and therefore that the deficiency should be several hundred dollars more than what is reflected on the deficiency_notice we question whether we have jurisdiction to redetermine a deficiency of more than dollar_figure as explained below we conclude that we lack such jurisdiction sec_6214 provides except as provided by sec_7463 the tax_court shall have jurisdiction to redetermine the correct amount of the deficiency even if the amount so redetermined is greater than the amount of the deficiency_notice of which has been mailed to the taxpayer and to determine whether any additional_amount or any addition to the tax should be assessed if claim therefor is asserted by the secretary at or before the hearing or a rehearing thus if the irs asserts a greater deficiency than is reflected on the notice and the irs does so before the hearing or a rehearing we have jurisdiction to redetermine a deficiency or addition_to_tax greater than the amount shown on the notice see eg brooks v commissioner tcmemo_1975_295 holding that the tax_court had jurisdiction to redetermine an increased deficiency where the irs asserted the higher deficiency in its answer affd without published opinion 552_f2d_367 5th cir here the irs failed to assert that the deficiency is greater than dollar_figure and we therefore lack jurisdiction to redetermine a greater deficiency see sec_6214 see also browning v commissioner tcmemo_1991_93 n although the evidence indicates a higher deficiency than determined on the notice_of_deficiency because respondent did not assert this higher amount before trial we are without jurisdiction to redetermine a greater amount we therefore uphold the irs’s determination that the browns had a deficiency in tax of dollar_figure for tax_year the remaining issue is whether the browns are liable for a penalty ii penalty the irs determined that the browns were liable for the accuracy-related_penalty under sec_6662 sec_6662 adds to the tax percent of any underpayment attributable to a substantial_understatement_of_income_tax sec_6662 defines substantial_understatement generally an understatement is the excess of tax required to be shown on the return over the tax_shown_on_the_return sec_6662 sec_1_6662-4 income_tax regs an understatement is substantial if it exceeds dollar_figure and it exceeds percent of the tax required to be shown on the return sec_6662 sec_1_6662-4 income_tax regs a the irs met its burden of producing evidence that the browns are liable for the accuracy-related_penalty the irs bears the burden of producing evidence that the taxpayer is liable for penalties sec_7491 this burden is satisfied if the irs comes forward with sufficient evidence indicating that it is appropriate to impose the relevant penalty 116_tc_438 we have upheld the irs’s determination that the browns understated their income_tax by dollar_figure which exceeds both dollar_figure and percent of the tax required to be shown on the returndollar_figure the irs has therefore met its burden of producing evidence showing that the browns are liable for the accuracy-related_penalty b the browns have not proven that they are not liable for the penalty once the irs satisfies its burden of production the taxpayers must prove they are not liable for penalties id pincite the taxpayer bears the burdens of both production and proof regarding exceptions to the substantial_understatement_penalty see id pincite stating that the irs need not introduce evidence regarding reasonable_cause substantial_authority or similar provisions the browns have not 10as discussed above the notice_of_deficiency states that the browns’ return showed tax of dollar_figure but the tax_shown_on_the_return is dollar_figure to the extent the discrepancy might increase the penalty the irs did not assert the issue we therefore lack jurisdiction to impose any additional_amount see sec_6214 satisfied their burden to show that they are not liable for the penalty and as we explain below they have not shown that any of the exceptions to the substantial_understatement_penalty applies to them i substantial_authority if there is substantial_authority for the taxpayer’s treatment of an item on the return the tax attributable to the item is not included in the understatement sec_6662 sec_1_6662-4 income_tax regs there is substantial_authority for the taxpayer’s treatment of an item if substantial_authority exists either i when the taxpayer files the return or ii on the last day of the taxable_year to which the return relates sec_1_6662-4 income_tax regs the browns cite several sources as substantial_authority i sec_72 ii barr v commissioner tcmemo_2009_250 iii atwood v commissioner tcmemo_1999_61 iv a field_service_advice memorandum and v an excerpt from brody et al insurance-related compensation 386-3d tax mgmt bna as we explain below these sources do not provide substantial_authority for the browns’ position a position may have substantial_authority if its support is a well-reasoned construction of the applicable statutory provision sec_1_6662-4 income_tax regs but the browns failed to give a well-reasoned construction of sec_72 judicial opinions can be substantial_authority for a taxpayer’s position sec_1_6662-4 income_tax regs but neither opinion cited by the browns barr v commissioner supra and atwood v commissioner supra supports their position in both cases we held that policy proceeds constructively received through the payment of policy debt should be included in gross_income see barr v commissioner supra atwood v commissioner supra and even if those cases supported the browns only atwood could be authority for their position because barr--issued in 2009--did not exist when the browns filed their return see sec_1_6662-4 income_tax regs finally neither the field_service_advice memorandum nor the treatise excerpt provides substantial_authority sec_1_6662-4 and iv a income_tax regs lists the types of sources that are authority for the purpose of the substantial_authority exception neither a field_service_advice memorandum nor a conclusion reached in a treatise is a source that serves as authority yet the authorities underlying those sources may still give rise to substantial_authority if they are applicable to the facts of a particular case sec_1_6662-4 income_tax regs but the treatise and the field_service_advice memorandum do not cite authorities other than sec_72 and we have already explained why sec_72 does not support the browns thus the authority underlying both sources does not give rise to substantial_authority the browns have not shown that there was substantial_authority for their position ii reasonable_cause and good_faith if the taxpayer both i had reasonable_cause for and ii acted in good_faith regarding part of the underpayment no penalty is imposed on that part see sec_6664 sec_1_6664-4 income_tax regs the browns argue that they did not report the item because they believed that northwestern based the form 1099-r on the theory that a debtor has a taxable gain when a creditor cancels a debt a theory that would not apply here because northwestern did not discharge the loan but even if the browns’ mistake about why northwestern reported income was reasonable the mistake was not reasonable_cause for their underpayment one of the most important factors in demonstrating reasonable_cause and good_faith is the extent of the taxpayer’s effort to determine the proper tax_liability sec_1_6664-4 income_tax regs the browns exerted little effort they understood correctly that there was no discharge of debt they therefore concluded that northwestern’s information_return which they misconstrued as having been based on a discharge-of-debt theory was wrong yet they did not research the proper tax treatment of the transaction they did not even make the simple effort of asking northwestern why it reported income where there was no discharge of debt and finally the browns’ experience knowledge and education weigh against them both are licensed attorneys and one has a master of laws degree ll m in taxation in short the browns have failed to show that they had reasonable_cause for and acted in good_faith regarding the underpayment we therefore find that the irs correctly determined that the browns are liable for the substantial_understatement_penalty under sec_6662 to reflect the foregoing decision will be entered for respondent
